As filed with the Securities and Exchange Commission on July 24, 2008 Registration No. 333-132218 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 4 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIRSTGOLD CORP. (Name of Small Business Issuer in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 1081 (Primary Standard Industrial Classification Code Number) 16-1400479 (I.R.S. Employer Identification No.) 3108 Ponte Morino Drive, Suite 210 Cameron Park, CA95682 (530) 677-5974 (Address and Telephone Number of Principal Executive Offices) 3108 Ponte Morino Drive, Suite 210 Cameron Park, CA95682 (Address of Principal Place of Business or Intended Principal Place of Business) A. Scott Dockter 3108 Ponte Morino Drive, Suite 210 Cameron Park, CA95682 (530) 677-5974 (Name, Address and Telephone Number of Agent For Service) Copy to: Roger D. Linn, Esq. Duncan Linn& Wade 2261 Lava Ridge Court, Roseville, CA95661 (916) 797-7436 Approximate Date of Commencement of Proposed Sale to the Public: as soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Common Stock $.001 par value 4,500,000 $0.23 $1,035,000 $121.82 Common Stock $.001 par value issuable upon conversion of convertible debenture -0- $0.23 $-0- $651.06 Common Stock $.001 par value issuable upon exercise of warrants 3,875,000 $0.23 $891,250 $135.35 TOTAL 8,375,000(2) $0.23 $1,926,250 $908.23(3) (1) The proposed maximum offering price per share is estimated solely for purpose of calculating the registration fee in accordance with Rule 457(c) on the basis of the average of the high and low sales price as reported by the Over-the-Counter Bulletin Board on May 22, (2) If, as a result of stock splits, stock dividends or similar transactions, the number of securities purported to be registered on this registration statement increases, the provisions of Rule 416 under the Securities Act of 1933 shall apply, and this registration statement shall be deemed to cover any such additional shares of common stock. (3) Registration Fee was previously paid The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. TABLE OF CONTENTS PART I - INFORMATION REQUIRED IN PROSPECTUS 1 ABOUT THIS PROSPECTUS 3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PROSPECTUS SUMMARY 4 RISK FACTORS 5 TRANSACTION WITH CORNELL CAPITAL PARTNERS, L.P. AND OTHER CONVERTIBLE DEBENTURE HOLDERS 12 USE OF PROCEEDS 19 BUSINESS 22 LEGAL PROCEEDINGS 47 MANAGEMENT 48 EXECUTIVE COMPENSATION 53 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 58 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 60 DESCRIPTION OF SECURITIES 61 SELLING SECURITY HOLDERS 62 PLAN OF DISTRIBUTION 63 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 66 LEGAL MATTERS 66 EXPERTS 66 CHANGE OF INDEPENDENT ACCOUNTANTS 66 WHERE YOU CAN FIND MORE INFORMATION 66 FINANCIAL STATEMENTS 68 PART II II-1 INFORMATION NOT REQUIRED IN PROSPECTUS II-1 SIGNATURES II-11 PART I - INFORMATION REQUIRED IN PROSPECTUS The information in this prospectus is not complete and may be changed.The Selling Security Holders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell securities, and we are not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED July 24, 2008. PROSPECTUS FIRSTGOLD
